The Supreme Court properly denied the appellant’s cross motion for summary judgment. After the appellant made out a prima facie case, the affirmations submitted by the plaintiff’s experts in opposition raised triable issues of fact (see CPLR 3212; Barone v Flynn, 284 AD2d 422, 423; Campea v Mitra, 267 AD2d 190, 191; Stepanian v Goldstein, 239 AD2d 569, 570; Taylor v St. Vincent’s Med. Ctr. of Richmond, 236 AD2d 461, 462; Licausie v North Shore Orthopedic Group, 232 AD2d 612, 613; Seidman v Booth Mem. Med. Ctr., 202 AD2d 490, 491; cf. Holbrook v United Hosp. Med. Ctr., 248 AD2d 358, 359). S. Miller, J.P., Crane, Cozier and Rivera, JJ., concur.